internal_revenue_service number release date index number ------------------------- ------------------- --------------------------- ------------------------------------------ ----------------------------- department of the treasury washington dc person to contact ------------------------------- --------- ------------ --------- telephone number --------------------- refer reply to cc psi - plr-137739-05 date date ------------ ----------------- --------------------------- legend x ---------------------------------- ---------------- state date date date date dear ----------------------- requesting relief for an inadvertent invalid subchapter_s_election under sec_1362 of the internal_revenue_code facts this letter responds to a letter dated date submitted on behalf of x ---------------------- ------------------- ---------------- according to the information submitted x was incorporated on date under the laws of state x elected to be an s_corporation effective on date at the time of the s_corporation_election and pursuant to the advice of x’s accountant a portion of the x stock was held by entities treated as partnerships for federal tax purposes the partnerships it was intended that these entities be the nominees of eligible shareholders the shareholders after the election x’s accountant died x’s new accountant recommended that the partnerships distribute their x stock to the shareholders and that x obtain a letter_ruling in the event that one or more of the partnerships were not merely nominees thereby causing x’s s election to be ineffective between date and date the partnerships distributed their x stock to the shareholders and x made this request shortly thereafter x and the shareholders represent that if there was an invalid s_corporation_election it was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x represents that since date x and its shareholders have treated x as an s_corporation and treated shareholders as owners x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 provides that an s_corporation cannot have as a sec_1362 provides that an election under sec_1362 will be law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation corporation was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness sec_1362 provides that if an election under sec_1362 by any sec_1_1361-1 of the income_tax regulations provides that the person for based solely on the information submitted and the representations made we such corporation shall be treated as an s_corporation during the period specified by the secretary whom stock of a corporation is held by a nominee guardian custodian or an agent is considered to be the shareholder of the corporation for example a partnership may be a nominee of s_corporation stock for a person who qualifies as a shareholder of an s_corporation however if the partnership is the beneficial_owner of the stock then the partnership is the shareholder and the corporation does not qualify as a small_business_corporation conclusion conclude that x's s_corporation_election may have been ineffective for the taxable_year beginning date because x may have had ineligible shareholders we also conclude that the ineffectiveness of x's s election constituted an inadvertent invalid election within the meaning of sec_1362 therefore we rule that x will be treated as an s_corporation from date and thereafter provided that x's s election was valid and was not otherwise terminated accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x was otherwise eligible to be treated as an s_corporation the code provides that it may not be used or cited as precedent letter is being sent to x’s authorized representative except as specifically ruled upon above we express no opinion concerning the this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely yours beverly katz acting chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
